DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 is being considered by the examiner.

Response to Arguments
The Examiner withdraws the 35 USC 112(b) Rejection to Claim 8 because the Claim has been amended to recite the proper arrangement of electrodes.

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Non-Final Action dated 01/12/2022, Claim 1 was rejected over Klaus (DE 102005043107 A1). In view of the newly recited limitation, “wherein the first electrode is electrically grounded” and “active circuitry coupled to the second electrode”, the Examiner is rejecting Claim 1 over Sieh (US 2007/0235272) in the Instant Action. The Examiner is not relying upon Klaus.

Applicant’s arguments with respect to claim 5 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 5 is amended to incorporate the limitations of now cancelled Claim 9; however, Claim 9 was dependent on Claim 6. The limitations of Claim 6 have not incorporated into Claim 5. In the Rejection dated 01/12/2022, the Examiner had examined Claim 9, that was dependent on Claims 5 and 6. Thus, Claim 5 as currently amended has not been examined previously.
In the Action dated 01/12/2022, Claims 5 and 9 were rejected over Kishiro (US 2014/0300375) in view of Hiroaki (JP H11118827). In the Instant Action, Claim 5 is being rejected over Jeitner (US 7,674,993)
Therefore, the Action is being made Final.

Applicant's arguments, see page 11, filed on 4/4/2022, with respect to the rejection of Claim 15, have been fully considered but they are not persuasive.
The Applicant argues, “Min fails to disclose or suggest an apparatus comprising ‘a capacitance sensing circuit coupled to the first and second electrodes,’ as recited in amended claim 5”. This recitation is similar to the recitation in Claim 15: “a capacitance sensing circuit coupled to the first, second, third, and fourth electrodes”.
The Examiner disagrees.
¶[0035] of the Instant Specification discloses: “In this description, the term ‘couple’ or ‘couples’ means either an indirect or direct wired or wireless connection.” Figure 2 of Min shows the electrical nodes of electrodes 10-2 to 10-8 of Figure 1 represented as electrical nodes sx1, sx2, sy1 and sy2 respectively. These nodes are capacitively coupled to the input of charge amplifier 11. Furthermore, any alternating current signals on electrical nodes sx1, sx2, sy1 and sy2 will get passed to the input node of charge amplifier 11, and therefore, the first through fourth electrodes are coupled to the capacitance sensing circuit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sieh et al. (US Pre-Grant Pub 2007/0235272 A1, Pub. Date October 11, 2007, herein Sieh).
Regarding Claims 1 and 4, Sieh teaches:

    PNG
    media_image1.png
    375
    970
    media_image1.png
    Greyscale

[Claim 1] An apparatus (Fig 5, ¶[0010] FIG. 5 is a block diagram depicting the embodiment of FIGS. 2-4 connected to a sensor system, in accordance with the present disclosure;), comprising:
a first electrode (102, Fig 1, ¶[0022] a ground plate 102. (Of course, the "ground plate" may be of any shape that is grounded, and the term "plate" here does not limit the ground to a planar or other "plate" shape.); 112, Fig 2-5, ¶[0024] outer tube 112) having an internal cavity (¶[0024] Here, inner tube 110 nests within and reciprocates within outer tube 112, as can be seen from FIGS. 2-3 where the arrow depicts direction of motion.), wherein 
the first electrode (102, Fig 1; 112, Fig 2-5) is electrically grounded (¶[0025] Outer tube 112 is either grounded);
a second electrode (100, Fig 1, ¶[0022] an electrode 100; 110, Fig 2-5, ¶[0024] inner tube 110) disposed within the internal cavity (¶[0024] Here, inner tube 110 nests within and reciprocates within outer tube 112, as can be seen from FIGS. 2-3 where the arrow depicts direction of motion.) of the first electrode (102, Fig 1; 112, Fig 2-5), the second electrode (100, Fig 1; 110, Fig 2-5) configured to move within the internal cavity relative (¶[0024]; see above) to the first electrode (102, Fig 1; 112, Fig 2-5); and 
a capacitance sensing circuit (200, 220, 240, 260, 250, 275, Fig 2; ¶[0022] The capacitance of capacitor 210 varies with changes within the detection volume. A signal generated will be altered by any changes at the electrode 110. Thus, the detector 240 in this example monitors the amplitude of a sine wave from signal generator 200 and is able to detect changes. The low pass filter 260 removes any extraneous AC frequency components from the incoming signal. Signals may be converted to digital inputs suitable for a digital signal processor. The processor 275 calculates a quantitative measure of the detection volume, for example, a measure relating to a solid body within the detection volume. An indicator 250 may display information about the body to be measured detected, and may generate an alert.; [Abstract] The systems include detectors 240 that detect changes in the E-field, such as capacitance, and transmit these to the processor 275.) comprising active circuitry (275, PROCESSOR, Fig 1) coupled to the second electrode (100, Fig 1; 110, Fig 2-5), 
the capacitive sensing circuit (Abstract] The systems include detectors 240 that detect changes in the E-field, such as capacitance, and transmit these to the processor 275.) configured to determine a capacitance (210, Fig 1, ¶[0022] The electrode 100 and opposed electrode or ground plate 102 together with material between these in the detection volume form a "conceptual capacitor" 210. The capacitance of capacitor 210 varies with changes within the detection volume.) of the first (102, Fig 1; 112, Fig 2-5) and second electrodes (100, Fig 1; 110, Fig 2-5).

 [Claim 4] the capacitance varies (¶[0026] When inner tube 110 is inserted into the outer tube 112 in a first position as in FIG. 2, the affected outer surface area of the first electrode is A.sub.1, which is the outside area of tube 110 that is within the outer tube and facing the inner surface of the outer tube. When the inner tube 110 reciprocates out of the outer tube 112 to a second position, as in FIG. 3, the affected outside surface area of the inner tube that is inside the outer tube is A.sub.2. A.sub.2 is less than A.sub.1. Accordingly, it might be expected that a measured capacitance is higher at the first position than the second position. Indeed, a relationship between capacitance C and the extent to which inner tube 110 is inserted into outer tube 112 may be readily developed. Since the tube outer surface has known geometry, the affected area A may be correlated to a length dimension of the inner tube 110.) as the second electrode (100, Fig 1; 110, Fig 2-5) moves (¶[0024] Here, inner tube 110 nests within and reciprocates within outer tube 112, as can be seen from FIGS. 2-3 where the arrow depicts direction of motion.) relative to the first electrode (102, Fig 1; 112, Fig 2-5).

Claims 5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeitner et al. (US Patent 7,674,993 B2, Pub. Date March 9, 2010, herein Jeitner).
Regarding Claim 5, Jeitner teaches:

    PNG
    media_image2.png
    325
    807
    media_image2.png
    Greyscale

An apparatus (Fig 1, Col[2:39-42] FIG. 1 shows the side view of a part of an operating element 1 of a motor vehicle, wherein the operating element 1 is, for example, a momentary switch for an air conditioning system, a fan, a seat heater, etc.), comprising: 
a first electrode (7, Fig 1, Col[2:51] electrodes 7); 
a second electrode (11, Fig 1, Col[2:51] electrodes… 11); 
a third electrode (8, 13, 9, 14, 10, Fig 1, see explanation below) having first (8, Fig 1) and second opposing surfaces (10, Fig 1), 
the first opposing surface (8, Fig 1) adjacent the first electrode (7, Fig 1) and separated from the first electrode by a first distance (distance between 7 & 8 seen in Figure 1), and 
the second opposing surface (10, Fig 1) adjacent the second electrode (11, Fig 1) and separated from the second electrode by a second distance (distance between 7 & 8 seen in Figure 1), 
the third electrode (8, 13, 9, 14, 10, Fig 1) configured to move (Col[3:8-13] When the inventive operating element 1 is pushed into the housing 2 by a finger at the surface 12 in the direction of the arrow P against the force F of a spring or of an electrical component, such as a momentary switch or a contact mat, for example, the result is the position of the pushbutton 3 as shown in FIG. 2.) relative to the first (7, Fig 1) and second electrodes (11, Fig 1), wherein
the third electrode (8, 13, 9, 14, 10, Fig 1) comprises a floating electrode (Electrodes 8-10 and lines 13 & 14 are not connected to any sensing circuit. Instead, as seen in Figure 3, only electrodes 7 and 11 have any connection to any outside circuitry. Thus, electrodes 8-10 and lines 13 & 14 are floating. Also, in Figure 4, it is seen that electrodes 18 & 19, which are analogous to electrodes 7 & 11, respectively, are connected to  printed circuit board 22 via contacts 23 and 24, respectively. Other elements on printed circuit board 22 evaluate the change in capacitance of electrodes 8-10 and lines 13 & 14 through signals fed  by contacts 23 & 24.); and
a capacitance sensing circuit (Col[3:12-19] The pushbutton 3, and in particular the capacitor 9, operates in a proximity-sensitive and touch-sensitive manner, so that even as the button surface 12 is approached, the capacitance changes and increases disproportionately with proximity to the button 3; when the user's finger touches the pushbutton 3, the electrical capacitance of the capacitor 9 changes in turn, which can be evaluated electronically.; the circuit on printed circuit board 22 that electronically evaluate the change in capacitance of capacitor 9) coupled (23, 24, Fig 4; see explanation in claim clause immediately above) to the first (7, Fig 1) and second electrodes (11, Fig 1), the capacitive sensing circuit configured to determine a capacitance (Col[3:12-19] the electrical capacitance of the capacitor 9 changes in turn, which can be evaluated electronically) using the first (7, Fig 1) and second electrodes (11, Fig 1).
Jeitner, in Col[2:59-61] teaches, "If two electrodes 9, 15 are formed on the surface, the result is the schematic circuit diagram from FIG. 3, for example." The Examiner is not interpreting there two be a second electrode 15 on the surface. Instead, the Examiner is interpreting a single electrode 9 on the surface, which is connected to electrode 8 via line 13 and connected electrode 10 via line 14. Thus, there is an electrically continuous element formed by electrode 8, line 13, electrode 9, line 14 and electrode 10, wherein electrode 8 forms an electrode pair with electrode 7, and electrode 10 forms an electrode pair with electrode 11.



Regarding Claim 14, Jeitner teaches:
a motor, and a speed of the motor is controllable (Col[2:39-42] a momentary switch for an air conditioning system, a fan; an air conditioning system or fan in a car have motors to spin the fan, and the switch may control the fan to be off, or spin at various speeds) based on movement of the third electrode (8, 13, 9, 14, 10, Fig 1) relative to the first (7, Fig 1) and second electrodes (11, Fig 1).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (US Patent 6,515,489 B2, Pub. Date February 4, 2003, herein Min).
Min teaches:

    PNG
    media_image3.png
    458
    734
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    365
    480
    media_image4.png
    Greyscale

An apparatus (Fig 1, Col [2:58-61] FIG. 1 is a block diagram showing the configuration of an apparatus for sensing the position of an electrostatic XY-stage through time-division multiplexing according to the present invention;), comprising: 
a first fixed electrode (10-6, Fig 1, Col [3:23-32] stator comb 10-6); 
a second fixed electrode (10-8, Fig 1, Col [3:23-32] stator comb 10-8); 
a third fixed electrode (10-4, Fig 1, Col [3:23-32] stator comb 10-4); 
a fourth fixed electrode (10-2, Fig 1, Col [3:23-32] stator comb 10-2); 
a fifth movable electrode (10-1, Fig 1, Col [3:23-32] moving plate 10-1) having first (10-7, Fig 1, Col [3:23-32] rotor comb 10-7) and second opposing surfaces (10-9, Fig 1, Col [3:23-32] rotor comb 10-7) and third (10-5, Fig 1, Col [3:23-32] rotor comb 10-7) and fourth opposing surfaces (10-7, Fig 1, Col [3:23-32] rotor comb 10-3), 
the first opposing surface (10-7, Fig 1) adjacent the first electrode (10-6, Fig 1) and separated from the first electrode (10-6, Fig 1) by a first distance (distance between 10-6 and 10-7, Fig 1), 
the second opposing surface (10-9, Fig 1) adjacent the second electrode (10-8, Fig 1) and separated from the second electrode (10-8, Fig 1) by a second distance (distance between 10-8 and 10-9, Fig 1), 
the third opposing surface (10-5, Fig 1) adjacent the third electrode (10-4, Fig 1) and separated from the third electrode (10-4, Fig 1) by a third distance (distance between 10-4 and 10-5, Fig 1), 
the fourth opposing surface (10-3, Fig 1) adjacent the fourth electrode (10-2, Fig 1) and separated from the fourth electrode (10-2, Fig 1) by a fourth distance (distance between 10-2 and 10-3, Fig 1), 
the fifth movable electrode (10-1, Fig 1) configured to move relative to the first (10-6, Fig 1), second (10-8, Fig 1), third (10-4, Fig 1), and fourth electrodes (10-2, Fig 1); and 
a capacitance sensing circuit (11, Fig 1, 2, Col [3:9] charge amplifier (C/A) 11) coupled (The charge amplifier 11 is capacitively coupled to electrodes 10-2 to 10-8 through electrode 10-1. Also, one plate of the capacitor couples an AC signal to the other plate of the capacitor, and thus, any AC voltage on electrodes 10-2 to 10-8 is coupled to capacitive sensing circuit 11.) to the first (10-6, Fig 1), second (10-8, Fig 1), third (10-4, Fig 1), and fourth electrodes (10-2, Fig 1), and the capacitive sensing circuit configured to determine a capacitance (Col [4:32-41] the sum i.sub.in of current flowing in the variable capacitors c.sub.x1, c.sub.x2, c.sub.y1, and c.sub.y2 of each axis is introduced into the capacitor C.sub.f and the resistor R.sub.f of the C/A 11, both of which form a feedback connection as expressed by Equation (4): i.sub.in =i.sub.x1 +i.sub.x2 +i.sub.y1 +i.sub.y2 (4) where i.sub.x1, i.sub.x2, i.sub.x3, and i.sub.x1 denote current flowing in the capacitors c.sub.x1, c.sub.x2, c.sub.y1, and c.sub.y2.; Col [5:5-12] By Laplace transform, an output voltage v.sub.co of the C/A 11 and the input current i.sub.in are related by Equation (6): VCO = -(1/C.sub.f) * (1/(s+w.sub.f)) * I.sub.in) using the first (10-6, Fig 1), second (10-8, Fig 1), third (10-4, Fig 1), and fourth electrodes (10-2, Fig 1).
The output voltage of the charge amplifier 11 is proportional to the sum input current Iin of the currents flowing through the combined capacitance of cx1, cx2, cy1 and cy2, which are the capacitances between 10-6 & 10-7, 10-8 & 10-9, 10-4 & 10-5 and 10-2 & 10-3. Therefore, the output voltage of charge amplifier 11 is indicative of a capacitance using the first through fourth electrodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sieh in view of Klaus (DE 102005043107 A1, Pub. Date March 22, 2007).
Regarding Claim 2, Sieh does not teach the limitations.
However, Klaus teaches:
a cross-section of the first electrode (10, Fig 1) through the internal cavity has a shape that is approximately rectangular (p [2] Alternatively, the outer electrode may be, for example also be designed as a square tube section.), and wherein 
Klaus suggests, but does not explicitly teach:
a cross-section of the second electrode has a shape that is approximately rectangular.
However, Klaus teaches an embodiment in which the outer electrode is designed as a square tube section. Klaus also teaches on page 3, "By the geometric adaptation of the inner electrode to the outer electrode high capacity can be achieved". 
Therefore, by adapting the inner electrode to be similar to the square shape of the outer electrode a high capacity can be achieved. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klaus by having a cross-section of the second electrode has a shape that is approximately rectangular because a high capacity can be achieved as taught by Klaus (p [3]) and because by having the inner and outer electrodes to have similar rectangular shapes the calculation of the capacitance is simpler. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sieh in view of Kadono (US Patent 8,680,876 B2, Pub. Date March 25, 2014).
Sieh does not teach the limitations.
However, Kadono teaches:
the capacitance sensing circuit (Fig 2, Col [4:66-67] FIG. 2 is an explanatory diagram (block diagram) illustrating an example of a capacitance detecting circuit.) is configured to determine the capacitance (Cx, Fig 2, Col [9:43] unknown capacitance Cx) through transfer of charge (Col [9:37-67] In the capacitance detecting apparatus, the size of unknown capacitance C.sub.X is determined on the basis of a reference capacitance C.sub.MOD. That is, in a state where V.sub.DD is maintained with a certain voltage, SW1 and SW2 are alternatively closed and opened by an oscillator circuit and a 16-bit PRS (Pseudo Random Sequence) circuit. When the unknown capacitance C.sub.x is charged in the voltage V.sub.DD during an ON state of the SW1 and SW2 is turned on, some of the charges charged in the unknown capacitance C.sub.x are transferred to the reference capacitance C.sub.MOD and thus the unknown capacitance C.sub.x and the reference capacitance C.sub.MOD become the same voltage. Whenever the SW1 and SW2 are opened and closed, this operation is repeated and thus the voltage of the reference capacitance C.sub.MOD is gradually increased. When the voltage of the reference capacitance C.sub.MOD is higher than a reference voltage V.sub.REF, a comparator detects this state. Therefore, the number of opening and closing operations repeated until this time is sent to a data processing circuit. In the data processing circuit, the size of the unknown capacitance C.sub.X is determined on the basis of the number of opening and closing operations. SW3 is turned on for a short time by output of the comparator and thus the charges accumulated in the reference capacitance C.sub.MOD are discharged. Then, the reference capacitance C.sub.MOD is refreshed. By repeating the above operations, the size of the unknown capacitance C.sub.X is measured intermittently.) from a capacitor (Fig 1B; Cx, Fig 2) defined by the first (2, Fig 1B, Col [6:3] a displacement electrode 2) and second electrodes (3, Fig 1B, Col [6:3-4] an electrode 3 facing the displacement electrode 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sieh in view of Kadono by having the capacitance sensing circuit is configured to determine the capacitance through transfer of charge from a capacitor defined by the first and second electrodes because it allows an unknown varying capacitance to be determined between electrodes with varying mutual displacement as taught by Kadono (¶[0041]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeitner in view of Kadono.
Jeitner teaches:
the capacitance sensing circuit is configured to determine the capacitance (see explanation in Claim 5)... from a first capacitance (Col[2:55-56] The electrode pairs 7, 8... form coupling capacitors) between the first electrode (7, Fig 1) and the first opposing surface (8, Fig 1) and a second capacitance (Col[2:55-56] The electrode pairs 7, 8 and 10, 11 form coupling capacitors) between the second electrode (11, Fig 1) and the second opposing surface (10, Fig 1).
Jeitner does not teach:
determine the capacitance through transfer of charge
However, Kadono teaches:
determine the capacitance (Cx, Fig 2, Col [9:43] unknown capacitance Cx) through transfer of charge (Col [9:37-67] In the capacitance detecting apparatus, the size of unknown capacitance C.sub.X is determined on the basis of a reference capacitance C.sub.MOD. That is, in a state where V.sub.DD is maintained with a certain voltage, SW1 and SW2 are alternatively closed and opened by an oscillator circuit and a 16-bit PRS (Pseudo Random Sequence) circuit. When the unknown capacitance C.sub.x is charged in the voltage V.sub.DD during an ON state of the SW1 and SW2 is turned on, some of the charges charged in the unknown capacitance C.sub.x are transferred to the reference capacitance C.sub.MOD and thus the unknown capacitance C.sub.x and the reference capacitance C.sub.MOD become the same voltage. Whenever the SW1 and SW2 are opened and closed, this operation is repeated and thus the voltage of the reference capacitance C.sub.MOD is gradually increased. When the voltage of the reference capacitance C.sub.MOD is higher than a reference voltage V.sub.REF, a comparator detects this state. Therefore, the number of opening and closing operations repeated until this time is sent to a data processing circuit. In the data processing circuit, the size of the unknown capacitance C.sub.X is determined on the basis of the number of opening and closing operations. SW3 is turned on for a short time by output of the comparator and thus the charges accumulated in the reference capacitance C.sub.MOD are discharged. Then, the reference capacitance C.sub.MOD is refreshed. By repeating the above operations, the size of the unknown capacitance C.sub.X is measured intermittently.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeitner in view of Kadono by having determine the capacitance through transfer of charge because it allows an unknown varying capacitance to be determined between electrodes with varying mutual displacement as taught by Kadono (¶[0041]).

Allowable Subject Matter
Claims 6-8, 10, 11, 13 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, the prior art of record fails to teach or suggest singly or in combination an apparatus, comprising:
“the third electrode has third and fourth opposing surfaces orthogonally arranged with respect to the first and second opposing surfaces, and the apparatus further includes:
a fourth electrode adjacent the third opposing surface and separated from the third opposing surface by a third distance; and
a fifth electrode adjacent the fourth opposing surface and separated from the fourth opposing surface by a fourth distance” in combination with the other limitations of the Claim.
Claims 7, 8, 10 and 11 are objected to as depending on objected Claim 6.
Jeitner does not teach two additional surfaces with two additional electrodes.

Regarding Claim 13, the prior art of record fails to teach or suggest singly or in combination an apparatus, comprising:
“as the third electrode moves relative to the first and second electrodes, any movement of the first opposing surface towards the first electrode resulting in a decrease in the first distance also results in movement of the second opposing surface away from the second electrode resulting in an increase in the second distance” in combination with the other limitations of the Claim.
Jeitner only teaches the button moving up and down and not left and right.

Regarding Claim 16, the prior art of record fails to teach or suggest singly or in combination an apparatus comprising:
“the fifth movable electrode comprises a floating electrode” in combination with the other limitations of the Claim.
Min does not teach the movable electrode 10-1 as floating. Instead Min teaches the movable electrode being connected to the charging amplifier/sensing circuit.

Regarding Claim 17, the prior art of record fails to teach or suggest singly or in combination an apparatus comprising:
“the fifth movable electrode is not electrically connected to the capacitance sensing circuit” in combination with the other limitations of the Claim.
Min does not teach the movable electrode 10-1 as not being electrically connected to a sensing circuit. Instead Min teaches the movable electrode being connected to the charging amplifier/sensing circuit.

Regarding Claim 18, the prior art of record fails to teach or suggest singly or in combination an apparatus comprising:
“the first and second electrodes are coupled together at a first node, and the third and fourth electrodes are coupled together at a second node” in combination with the other limitations of the Claim.
Claims 19 and 20 are objected to as depending on Claim 18.
In Figure 2, Min teaches Nodes Sx1, Sx2, Sy1 and Sy2 corresponding to electrodes 10-2, 10-4, 10-6 and 10-8 being disconnected from each other and therefore cannot teach electrodes being connected to a first node and other electrodes being connected to a second node.

Regarding Claim 21, the prior art of record fails to teach or suggest singly or in combination an apparatus comprising:
“a motor, and a speed of the motor is controllable based on movement of the third electrode relative to the first and second electrodes” in combination with the other limitations of the Claim.
Min teaches a MEMS accelerometer, and does not teach the device being used as a switch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        04/12/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868